           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

GREGORY ROLAND,

      Plaintiff,
vs.                                               Case No.: 1:20-cv-2-AW-GRJ

STATE OF FLORIDA,
et al.,

      Defendants.
                                 /

                            ORDER OF DISMISSAL

      I have considered the magistrate judge’s February 6, 2020 Report and

Recommendation. ECF No. 6. I have also considered de novo Plaintiff’s objections.

ECF No. 7. I now conclude the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.    The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.    Plaintiff’s motion for leave to proceed as a pauper, ECF No. 5, is

DENIED.

      3.    The Clerk will enter a judgment that says “This case is DISMISSED

without prejudice pursuant to the 28 U.S.C. § 1915(g) three-strikes bar.”




                                           1
4.   The Clerk will close the file.

SO ORDERED on March 18, 2020.

                               s/ Allen Winsor
                               United States District Judge




                                  2
